

NOVASTAR RESOURCES LTD.


CONSULTING AGREEMENT


CONSULTING AGREEMENT, dated as of June 13, 2006 (the “Agreement”), by and
between NOVASTAR RESOURCES LTD., a Nevada corporation, having its principal
place of business at 8300 Greensboro Drive, Suite 800, McLean, VA 22102
(“Company”) and LARRY GOLDMAN, an individual residing at 5 Victory Road,
Suffern, NY 10901(“Consultant”).


BACKGROUND


Company desires to retain Consultant to perform the Services (as defined below)
and Consultant desires to perform the Services for Company subject to the terms
and conditions set forth below.


NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained, the parties hereto intending to be legally bound hereby
agree as follows:


1. THE SERVICES.


Subject to the terms of this Agreement, Consultant agrees to act as a consultant
on behalf of Company and perform the following services ( the “Services”):


The Consultant will be the Treasurer and Acting Chief Financial Officer of the
Company for a period of time expected to be approximately three (3) months until
a permanent Treasurer and Chief Financial Officer is appointed. After a
permanent Chief Financial Officer is appointed, the Consultant will provide
financial consulting services and internal audit services and be named the
manager of internal audit. In addition, the Consultant shall perform SOX 404
compliance, SEC compliance, audit preparation for external auditors and such
other similar tasks as Company may request.


2. TERM.


The initial term of this Agreement shall be for a period of one year; provided,
however, that this Agreement shall automatically be extended for additional
periods of one (1) year unless terminated by either party in accordance with
Section 5. In the event of the termination of this Agreement, Consultant shall
promptly return to Company any and all equipment, documents or materials in
whatever form or medium, and all copies made thereof, which Consultant received
from Company for purposes of this Agreement, as well as all Work Product as
defined and described in Section 6 of this Agreement.


3. FEES AND REIMBURSEMENT OF CERTAIN EXPENSES.


A. Company shall pay Consultant a consulting fee (the “Fee”) equal to one
hundred seventy dollars ($170) per hour for Services performed; provided that
the Consultant shall not be permitted to bill more than ten hours in any one
day. The Fee shall be payable per invoice every other week, no later than the
10th business day following the receipt by Company from Consultant of an invoice
that sets forth in reasonable detail the number of hours Consultant worked and a
description of the work Consultant performed. The Consultant shall be paid a Fee
for a minimum of 40 hours of Service each month during the Term, whether or not
the Consultant actually performs 40 hours of Service.


 
 

--------------------------------------------------------------------------------

 
B. The Company shall grant to the Consultant a nonqualified stock option for the
purchase of 350,000 shares of the Company’s common stock. The option’s exercise
price will be equal to the fair market value of the Company’s Common Stock on
the date of grant. The option shall vest in equal monthly installments over a
three (3) year period. If the Consultant is terminated without cause or if there
is a change of control of the Company, then the option shall vest immediately.
The term of the option shall be ten years.


C. Upon termination of this Agreement for any reason, Consultant expressly
understands and agrees that Company’ sole obligation shall be to pay Consultant
the Fee for Services rendered through the effective date of termination or
expiration, including any mandatory notice period.


D.  Reimbursement of any reasonable travel expenses, if any, shall be made
according to Company’ corporate policy; provided, however, that in no event
shall the Fee be paid for travel time. Consultant shall be reimbursed for other
reasonable and necessary expenses actually incurred or paid by Consultant during
the term or any extension thereof in the performance of the Services within
twenty (20) business days of the submission and approval by Company of expense
statements, vouchers, or other supporting information reasonably acceptable to
Company.


E. Consultant shall not be entitled to participate in any fringe benefits or
privileges given or extended by Company to its officers and employees, including
without limitation, medical benefits, retirement plans or stock options.
Consultant shall be responsible for the payment of all federal, state and local
taxes including, without limitation, withholding and sales taxes, and, at the
request of Company, Consultant shall provide to Company evidence that all of
such payments have been made. Such evidence may include, at Company’ option, a
written statement by Consultant that Consultant has timely and appropriately
paid and withheld all appropriate taxes. Consultant warrants and represents that
Consultant has complied with, and covenants that during the term of this
Agreement or any extension thereof, Consultant shall continue to comply with all
laws, rules and regulations required by appropriate government authorities for
independent contractors, including the appropriate withholding, reporting and
payment of all required taxes. Consultant shall indemnify and hold Company
harmless from and against any claims, damages, debts, obligations, liabilities
and expenses (including, without limitation, attorney’s fees and expenses and
court costs) arising out of Consultant’s failure to perform any covenant
contained in, or Consultant’s breach of any representation or warranty set forth
in, this Section.


4. DUTIES AND EXTENT OF SERVICES


Upon the execution of this Agreement and throughout its term or any extension
thereof, Consultant shall assume the position of consultant to Company and
Consultant shall be available at all times necessary or appropriate in order for
Consultant to effectively perform the Services. Consultant shall exert
Consultant’s best efforts and attention to the affairs of Company. Consultant
shall notify Company promptly of any other engagement or commitment which could
reasonably be expected to interfere or conflict with the performance of Services
hereunder.


 
2

--------------------------------------------------------------------------------

 
5. TERMINATION


Consultant’s engagement hereunder shall terminate at the end of the term or any
extension thereof as set forth in Section 2 hereof or sooner upon the occurrence
of any of the following events:


A. The termination of Consultant hereunder by Company at its option, for any
reason or no reason, to be exercised by 180 days written notice from Company to
Consultant.


B. Consultant’s death.


C. Upon delivery of written notice by Company to Consultant if Consultant
materially breaches this Agreement; provided that the Company gives the
Consultant a description of the material breach and at least twenty days to cure
the breach.


6. WORK FOR HIRE


A. The parties acknowledge and agree that all rights, including without
limitation ownership, patent and copyright, in any software, materials, reports
(including, without limitation, report books, reference materials and other
literature relating to Company’ products or services or otherwise related to the
Services), memoranda, graphics, logos or other work product prepared by
Consultant pursuant to the terms of this Agreement, or otherwise for Company
(hereinafter the “Work Product”) vest in Company. The parties expressly
acknowledge that the Work Product was specially ordered or commissioned by
Company and further agree that it shall be considered a “Work Made for Hire”
within the meaning of the copyright laws of the United States and that Company
is entitled, as sole author, to the copyright and all other rights therein,
throughout the world, including but not limited to, the right to make such
changes therein and such uses thereof, as it may determine in its sole and
absolute discretion. If, for any reason, the Work Product is not considered a
“work made for hire” under the copyright laws of the United States as aforesaid,
then Consultant hereby grants and assigns to Company, its successors and
assigns, all of Consultant’s right, title and interest in the Work Product,
including, but not limited to, the copyright therein throughout the world (and
any renewal, extension or reversion copyright now or hereafter provided), and
all other rights therein of any nature whatsoever, whether now known or
hereafter devised including, but not limited to, the right to make changes
therein, and such uses thereof, as Company may determine in its absolute
discretion. Consultant also agrees to keep necessary records, made alone or with
others during the course of performing Services pursuant to this Agreement, and
agrees to furnish Company, upon request, with all such records.


B. If Company is unable, after reasonable effort, to secure Consultant’s
signature on any application for patent, copyright, trademark or other analogous
registration or other documents regarding any legal protection relating to a
Work Product, whether because of Consultant’s physical or mental incapacity or
for any other reason whatsoever, Consultant hereby irrevocably designates and
appoints Company and its duly authorized officers and agents as Consultant’s
agent and attorney-in-fact, to act for and in Consultant’s behalf and stead to
execute and file any such application or applications or other documents and to
do all other lawfully permitted acts to further the prosecution and issuance of
patent, copyright or trademark registrations or any other legal protection
thereon with the same legal force and effect as if executed by Consultant.


 
3

--------------------------------------------------------------------------------

 
7. PROPRIETARY INFORMATION


A. For purposes of this Agreement, “proprietary information” means information
relating to the business of Company or any affiliated or subsidiary entity and
shall include (but shall not be limited to) information encompassed in all Work
Product, specifications, drawings, graphics, logos, designs, computer programs,
source code, object code, models, methodologies, algorithms, user documentation,
plans, formulas, proposals, marketing and sale plans, financial information,
costs, pricing information, customer information, and all methods, concepts or
ideas in or reasonably related to the business of Company or information of
customers or clients of Company which Company is required to maintain as
confidential.


B. Consultant agrees to regard and preserve as confidential, all proprietary
information, whether or not it has such information in writing, other physical
or magnetic form or such information is contained in Consultant’s memory or the
memory of any of Consultant’s agents or employees. Consultant shall not, without
written authority from Company to do so, directly or indirectly, use for the
benefit or purpose, nor disclose to any other person or entity, either during
the term of Consultant’s engagement hereunder or thereafter, except as required
by the conditions of Consultant’s engagement hereunder, any proprietary
information.


C. Consultant shall not disclose any reports, recommendations, conclusions or
other results of the Services or the existence or the subject matter of this
contract without the prior written consent of Company. In Consultant’s
performance hereunder, Consultant shall comply with all legal obligations
Consultant may now or hereafter have regarding the information or other property
of any other person, firm or corporation.


D. The foregoing obligations of this Paragraph shall not apply to any part of
the information that (i) has been disclosed in publicly available sources of
information, (ii) is, through no fault of Consultant, hereafter disclosed in
publicly available sources of information, (iii) can be demonstrated to Company’
satisfaction that it is now in the possession of Consultant without any
obligation of confidentiality, or (iv) has been or is hereafter lawfully
disclosed to Consultant by a third party, but only to the extent that the use or
disclosure thereof has been or is rightfully authorized by that third party.


8. NO SOLICITATION AND COVENANT NOT TO COMPETE


A. During the period commencing on the date hereof and ending two (2) years
after the termination of Consultant’s engagement for any reason (the “Restricted
Period”), Consultant shall not directly or indirectly induce, solicit, persuade
or entice or attempt to induce, solicit, persuade or entice any of the
employees, consultants or agents of Company to leave the employment of Company
or to terminate the consultancy or agency relationship with Company, as the case
may be.


B. During the Restricted Period, Consultant shall not, without the written
consent of a duly authorized officer of Company: (i) directly or indirectly,
whether as principal, agent, stockholder, or in any other capacity, have a
financial interest in any company or enterprise which is in competition with any
business actively conducted by Company or any of its subsidiaries or affiliates;
provided, however, that this shall not be deemed to preclude Consultant from
owning not more than 1% of the stock or securities of any corporation, the
shares of which are registered under Section 12 of the Securities Exchange Act
of 1934, as amended or (ii) directly or indirectly, whether as principal, agent,
stockholder, employee, consultant or in any other capacity, provide any services
to any company or enterprise which would result in competition with the
services, products and technologies sold, licensed or being developed or planned
or otherwise contemplated by Company or any of its subsidiaries or affiliates at
the time of the termination of this Agreement.


 
4

--------------------------------------------------------------------------------

 
C. During the Restricted Period, the Consultant shall not, directly or
indirectly, induce, solicit, persuade or entice or attempt to induce, solicit
persuade or entice any person who is then or has been within the preceding
12-month period a customer or account of Company or any of its affiliates, or
any actual customer leads whose identity the Consultant learned of during the
term of this Agreement or any extension thereof , to terminate or to adversely
alter its contractual or other relationship with Company or any of its
affiliates.


D. During the term or any extension thereof the Consultant shall promptly
disclose to Company any business idea or opportunity which falls within Company’
line of business or any logical extension thereof, which business idea or
opportunity shall become the sole property of Company.


E. Consultant hereby agrees that each provision herein shall be treated as a
separate and independent clause, and the unenforceability of any one clause
shall in no way impair the enforceability of any of the other clauses of the
Agreement. Moreover, if one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable at law, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear. Consultant hereby further
agrees that the language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning and not strictly for or
against either of the parties.


9. INJUNCTIVE RELIEF


Consultant acknowledges that the injury to Company resulting from any violation
by Consultant of any of the covenants contained in this Agreement will be of
such a character that Company cannot be adequately compensated by money damages,
and, accordingly, Company may, in addition to pursuing its other remedies,
obtain an injunction from any such violation; and no bond or other security
shall be required in connection with such injunction.


10. NOTICES


Any notice of other communication required or which may be given hereunder shall
be in writing and shall be delivered personally, telecopied, telegraphed or
telexed, or sent by certified, registered or express mail, postage prepaid, to
the parties at the addresses set forth in the preamble of this Agreement, or at
such other addresses as shall be specified by the parties by like notice, and
shall be deemed given when so delivered personally, telecopied, telegraphed or
telexed, or if mailed, two days after the date of mailing.


 
5

--------------------------------------------------------------------------------

 
11. NO RESTRICTIONS


Consultant represents to Company, which relies on such representation, that
Consultant is free to enter into this Agreement in that Consultant is not under
any restrictions from a former employer or business that would preclude
Consultant’s from making these agreements. Consultant understands that Company
does not want Consultant to disclose to it any confidential information that
Consultant may have obtained from a former employer, although Consultant is free
to use Consultant’s general knowledge and past experience in the performance of
the Services.


12. GENERAL CONDITIONS


A. The terms and conditions of Paragraphs 3E, 6, 7, 8, 9, 10, 11 and 12A hereof
shall survive the termination of this Agreement or completion of the Services as
the case may be.


B. Consultant shall not assign this Agreement or delegate Consultant’s duties
hereunder and shall not subcontract any of the Services to be performed
hereunder without the prior written consent of Company. The Consultant may,
however, provide Services hereunder through SEC Audit Prep, Inc., an entity
controlled by the Consultant, and in such case, Fee payments shall be made to
such entity; provided, however, that in such event, the Consultant shall
continue to be the primary provider of the Services.


C. Consultant shall perform the Services as an independent contractor and shall
not be considered an employee of Company or partner, joint venturer or otherwise
related to Company for any purpose. Accordingly, Consultant may not bind Company
to any contract, agreement or arrangement.


D. This Agreement shall be governed by the laws of the State of New York,
without regard to its conflicts of laws.


E. This Agreement constitutes the entire understanding between Consultant and
Company respecting the Services described herein.


F. This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


G. Facsimile execution and delivery of this Agreement is legal, valid and
binding execution and delivery for all purposes.


H. The Consultant shall be primarily based in New York; however, the Consultant
will travel back and forth to the Washington, DC area, where the executive
offices of the Company are based, on an as needed basis. The Consultant expects
to travel to Washington, DC at least two times per month.
 
[signature page follows]


 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Consulting
Agreement as of the date first above written.


NOVASTAR RESOURCES LTD.
CONSULTANT:
       
By: /s/ Seth Grae                     
/s/ Larry Goldman                           
Name: SETH GRAE
Name: LARRY GOLDMAN
Title: President and Chief Executive Officer
 

 
 
7

--------------------------------------------------------------------------------

 